DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 02/26/2021. 
Claim(s) 1-6, 8, 10 and 12-24 are currently pending. 
Claim(s) 15-21 have been withdrawn. 
Claim(s) 1, 6, 8 and 13 have been amended. 
Claim(s) 7, 8 and 11 have been canceled. 
Claim(s) 22-24 have been added.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 08/20/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of operating an electrochemical sensor (Group II), there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10, 12-14, 22 and 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2013/0113459, Gahr et al.
Regarding claims 1 and 6
Gahr teaches an electrochemical sensor comprising a measurement probe measuring probe (corresponding to sensor 1) [Fig. 3 and paragraphs 0058-0059], the measuring probe including: 
a probe housing (corresponding to carrier 3) including a first cavity (corresponding to the inner volume/space comprising supply electrolyte 8) and a second cavity (corresponding to the inner volume/space comprising supply electrolyte 11) defined therein  [Fig. 3, paragraphs 0064 and 0066]; 
a first electrolyte (supply electrolyte 8) disposed in the first cavity (inner volume/space containing supply electrolyte 8) [Fig. 3, paragraphs 0064]; 
a first electrode (7) extending into the first cavity and in contact with the first electrolyte (8) [Fig. 3, paragraphs 0008 and 0064], wherein the first electrode (7) comprises a silver element coated at least partially with a silver salt of a halide ion contained in the first electrolyte (the first electrode, 7, comprises a silver/silver chloride electrode in contact/immersed in a KCl solution contained in supply electrolyte 8) [Fig. 
a first junction (corresponding to liquid junction 9) [Fig. 3 and paragraph 64], disposed in a wall of the probe housing (see junction 9 disposed om a wall of carrier 3) [Fig. 3 and paragraphs 0064-0065], the first junction (9) at least temporarily enabling electrolytic communication between the first cavity (inner volume/space containing the electrolyte) and an environment (corresponding to medium 2) of the measuring probe (1) [Fig. 3, paragraphs 0064-0066], thereby enabling a first current flow between the first electrolyte (8) and a medium (2) surrounding the measuring probe (1) via the first junction (9) (the liquid junction 9 enables contact between the supply electrolyte 8 and medium 2) [Fig. 3 and paragraph 0064], the first current flow being mediated via ions as charge carriers (potential differences dependent on the activity or concentration of the substance being measured e.g., activity of the hydrogen ion in the case of pH measurement) [paragraphs 0006, 0008 and 0064];
a second electrolyte (corresponding to supply electrolyte 11) disposed in the second cavity (volume/space containing supply electrolyte 11) [Fig. 3 and paragraph 0066]; 
a second electrode (10) extending into the second cavity (volume/space containing supply electrolyte 11) and in contact with the second electrolyte (the electrode 10 is immersed/in contact with the supply electrolyte 11) [Fig. 3, paragraphs 0008 and 0066]; and 
a second junction (12) having reversible open and closed states (the second junction, 12, can be opened and closed) [Fig. 3, paragraphs 0068-0069, 0075 and 
a measuring electrode (see component 4 comprising lead 15) [Fig 3 and paragraph 0063]; and
a sensor circuit (corresponding to circuit composed of electrical lines 19, measuring arrangement 18 and superordinated unit 16) electrically connected to the first electrode (7), the second electrode (10) and the measuring electrode (15) [Fig. 3 and paragraphs 0063-0071], wherein the sensor circuit is configured to:
detect a potential difference between the first electrode (7) and the measuring electrode (15) (voltage is measured at the first galvanic cell 23) [Fig. 3, paragraphs 0071, 0074-0075 and 0077];
generate a measurement signal dependent on the potential difference (a measured value dependent on the potential difference e.g. pH, is measured) [Fig. 3 and paragraph 0074];
control the second junction (12) to switch between the open or closed states (the second junction is controllable between opened and closed states) [Fig. 3 and paragraph 0075]; and

Regarding claims 2 and 3
	Gahr teaches the measuring probe as set forth above, wherein the second junction comprises a controllable valve [Fig. 1, paragraphs 0038 and 0064; Buehler, paragraphs 0004, 0006, 0046 and 0049] , wherein the controllable valve is a controllable diaphragm [Fig. 1, paragraphs 0038, 0064, 0068-0069 and 0073].
Regarding claim 4
	Gahr teaches the measuring probe as set forth above, wherein, in the closed state, the second junction is in a no-current or no-voltage state (in the closed state no contact exists) [paragraph 0073], and wherein the second junction is switched to the open state by applying a current or a voltage using a control circuit (Gahr teaches that in the opened state contact exists, wherein a control circuit controls the opening/closing of the liquid junction, said control circuit also controlling the voltage, wherein detects the propagation of the information and/or of the event and triggers a procedure, especially a registering, reporting, and/or measure to be taken) [paragraphs 0044-0045 and 0073].
Regarding claim 5
	Gahr teaches the measuring probe as set forth above, wherein the second junction (12) is disposed in a wall of the probe housing that defines the second cavity (the second junction is disposed in a wall 13 of the reference half-cell 6 which defines 
Regarding claim 8
	Gahr teaches the electrochemical sensor as set forth above, wherein the sensor circuit is further configured to leave the second junction (12) in the closed state for a predetermined time period (the superordinated unit 16 established measurements only at certain points in time) [paragraphs 0072-0073], and to switch the junction into the open state after expiration of the predetermined time period (at a measurement time the superordinated unit 16 switches the junction to an open state such that contact exists) [paragraph 0073].
Regarding claims 10 and 23
	Gahr teaches the electrochemical sensor as set forth above, wherein the measuring electrode (see component 4 comprising lead 15) includes a metal electrode, an ion-selective electrode, or ion-selective field-effect transistor (lead 15 is composed, for example, of a mixed conducting oxide layer and a gold layer [paragraph 0063]. 
Regarding claim 12
	Gahr teaches the electrochemical sensor as set forth above, wherein the sensor circuit includes a probe circuit (see electrical lines 19 and measuring arrangement 18) disposed within the probe housing and a superordinate circuit (16) disposed outside of the probe housing (superordinated unit 16 is not an integral component of electrochemical sensor) 1 [Fig. 3, paragraphs 0066-0067 and 0070-0071], wherein the superordinate circuit (16) is connected to the probe circuit as to enable either wired or 
Regarding claims 13 and 22
	Modified Buehler teaches the electrochemical sensor as set forth above, wherein the sensor circuit is further configured to determine a measured value of a measurand based on the measurement signal (measured values e.g., pH, are determined based of the difference in potential) [paragraphs 0006, 0027 and 0074, 0076].
Regarding claim 14
	Gahr teaches the electrochemical sensor as set forth above, wherein the sensor circuit is further configured to use a correction value in the determination of the measured value (a measured value is corrected) [paragraph 0075], the correction value based on a measurement of the potential difference between the first and the second electrode (the potential difference between the first electrode 7 and the second electrode 10 is measured such that a measured value can be recognized and a correction is made) [paragraphs 0075-0077].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10, 12-14, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1,219,958, Buehler in view of US 2013/0113459, Gahr et al.
Regarding claims 1 and 6
Buehler teaches an electrochemical sensor comprising a measurement probe for electrochemical measurements (corresponding to an electrochemical measuring system) [Fig. 3 and paragraph 0001], comprising: 

a first electrolyte (reference electrolyte 14) disposed in the first cavity (12) [Figs. 2-3 and paragraph 0044]; 
a first electrode (corresponding to reference electrode 24 comprising a silver/silver chloride discharge element 26a) extending into the first cavity (12) and in contact with the first electrolyte (14) [Figs. 2-3 and paragraphs 0044-0046], wherein the first electrode (24) comprises a silver element coated at least partially with a silver salt of a halide ion contained in the first electrolyte (14) [paragraphs 0046 and 0051], the silver element in direct contact with the first electrolyte (the reference electrode 24 is in direct contact with the first electrolyte 14 via porous plug 30a); 
a first junction (corresponding to liquid connection 20) [Figs. 2-3 and paragraph 0045], disposed in a wall of the probe housing (defining the first cavity (12) [Figs. 2-3, paragraphs 0044-0046], the first junction (20) at least temporarily enabling electrolytic communication between the first cavity (12) and an environment of the measuring probe thereby enabling a first current flow between the first electrolyte and a medium (22) surrounding the measuring probe via the first junction (liquid connection 20 enables electrolytic contact between the reference electrolyte 14 and the measuring medium 22) [Figs. 2-3 and paragrapgs 0044-0046], the first current flow being mediated via ions as charge carriers (potential differences due to changes in salt concentration in the electrolytes) [paragraphs 0038-0044]; 

a second electrode (corresponding to reference electrode 32 comprising a silver/silver chloride discharge element 26b) extending into the second cavity (corresponding to the inner volume/space within reference electrode 32) and in contact with the second electrolyte (28b) [Fig. 3 and paragraph 0046]; and 
a second junction (corresponding to porous plug 30b which consists of a ceramic diaphragm which is a fluid connection stablishing material exchange) separating the first cavity (12) from the second cavity (see volume/space within reference electrode 32) [paragraphs 0004, 0006 and 0049], wherein the second junction (30b) connects the second cavity (space/volume within electrode 32) to the first cavity (12) in electrolytic communication (plug 30b consists of a ceramic diaphragm that is a fluid connection stablishing material exchange) such that a second current flow is enabled between the first electrolyte (14) and the second electrolyte (28b) via the second junction (30b) (material exchange is established at fluid connections) [paragraphs 0004, 0006, 0046 and 0049], the second current flow being mediated via ions as charge carriers (potential differences due to changes in salt concentration in the reference electrolytes) [paragraphs 0038-0044]; 
a measuring electrode (corresponding to pH-selective glass membrane) [Figs. 2-3, paragraphs 0003, 0015-0016, 0044-0046]; and 
a sensor circuit connected to the first electrode, the second electrode and the measuring electrode, wherein the sensor is configured to:

generate a measurement signal dependent on the potential difference (pH is measured) [paragraphs 0002, 0010, 0024, 0038 and 0042-0043]; and
determine a potential difference between the first electrode (24) and the second electrode (32) [paragraphs 0037 and 0040].
Buehler does not teach the second junction having reversible open and closed states and the sensor circuit controlling the second junction to switch between the open or closed states. 
Gahr teaches a controllable liquid junction as regards to its permeability and its electrolyte flow i.e., the liquid junction can be opened and closed [paragraphs 0068-0069], wherein in the closed state the liquid junction separates a first cavity from a second cavity (in the closed state no contact exists) [paragraph 0073], and in the open state the liquid junction connects the second cavity to the first cavity in electrolytic communication such that a current flow is enabled via the liquid junction (in the opened state contact exists) [paragraph 0073].
Gahr further teaches a sensor circuit (corresponding to circuit composed of electrical lines 19, measuring arrangement 18 and superordinated unit 16) [Fig. 1 and paragraphs 0067-0071], wherein the sensor circuit is electrically conductively connected to the electrodes within the sensor (see electrodes 7, 10 and 15) [Fig. 1, paragraphs 
By providing a controllable liquid junction having reversible open and closed stated and associated sensor circuit, the junction is opened only during measuring steps such that a depletion of the electrolyte supply as well as contamination can be greatly slowed thereby increasing the lifetime of the sensor [paragraph 0040].
	Buehler and Gahr are analogous invention in the field of measuring probes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor of Buehler to comprise controllable liquid junctions and a sensor circuit, as in Gahr, in order to slow down the depletion of the electrolyte supply as well as contamination thereby increasing the lifetime of the sensor [paragraph 0040].
Regarding claims 2 and 3
	Modified Buehler teaches the measuring probe as set forth above, wherein the second junction comprises a controllable valve [Gahr, Fig. 1, paragraphs 0038 and 0064; Buehler, paragraphs 0004, 0006, 0046 and 0049] , wherein the controllable valve is a controllable diaphragm [Gahr, Fig. 1, paragraphs 0038, 0064, 0068-0069 and 0073; Buehler, paragraphs 0004, 0006, 0046 and 0049].
Regarding claim 4
	Modified Buehler teaches the measuring probe as set forth above, wherein, in the closed state, the second junction is in a no-current or no-voltage state (in the closed state no contact exists) [Gahr, paragraph 0073], and wherein the second junction is switched to the open state by applying a current or a voltage using a control circuit 
Regarding claim 5
	Modified Buehler teaches the measuring probe as set forth above, wherein the second junction (30a) is disposed in a wall of the probe housing that defines the second cavity (the second junction is disposed in a wall of the reference electrode 24 which defines the second cavity) [Buehler, Fig. 3 and paragraph 0046]. 
Regarding claim 8
	Modified Buehler teaches the electrochemical sensor as set forth above, wherein the sensor circuit is further configured to leave the second junction in the closed state for a predetermined time period (the superordinated unit 16 established measurements only at certain points in time) [Gahr, paragraphs 0072-0073], and to switch the junction into the open state after expiration of the predetermined time period (at a measurement time the superordinated unit 16 switches the junction to an open state such that contact exists) [paragraph 0073].
Regarding claims 10 and 23
	Modified Buehler teaches the electrochemical sensor as set forth above, wherein the measuring electrode includes a metal electrode, an ion-selective electrode, or ion-selective field-effect transistor (the measuring electrode is a pH sensitive electrode which reads on an ion-selective electrode) [Buehler, paragraphs 0002 and 0016]. 
Regarding claim 12
	Modified Buehler teaches the electrochemical sensor as set forth above, wherein the sensor circuit includes a probe circuit (see electrical lines 19 and measuring arrangement 18) disposed within the probe housing and a superordinate circuit (16) disposed outside of the probe housing (superordinated unit 16 is not an integral component of electrochemical sensor) 1 [Gahr, Fig. 1, paragraphs 0066-0067 and 0070-0071], wherein the superordinate circuit (16) is connected to the probe circuit as to enable either wired or wireless communication (the subordinated unit 16 is connected to the probe circuit, 18 + 19, for the purpose of communicating measurements) [Gahr, paragraph 0071]. 
Regarding claims 13 and 22
	Modified Buehler teaches the electrochemical sensor as set forth above, wherein the sensor circuit is further configured to determine a measured value of a measurand on the basis of the measurement signal (measured values are determined based of the difference in potential) [Buehler, paragraphs 0039-0040; Gahr, paragraphs 0006, 0027 and 0074, 0076].
Regarding claim 14
	Modified Buehler teaches the electrochemical sensor as set forth above, wherein the sensor circuit is further configured to use a correction value in the determination of the measured value (a measured value is corrected) [Buehler, paragraph 0039-0040; Gahr, paragraph 0075], the correction value based on a measurement of the potential difference between the first and the second electrode (the potential difference between the first electrode 24 and the second electrode 32 is measured such that a measured .
Claim 24 is is/are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0113459, Gahr et al. as applied to claims Claim(s) 1-6, 8, 10, 12-14, 22 and 23 above, and further in view of US 2013/0161191, Willhelm et al.
Regarding claim 24
Gahr teaches an electrochemical sensor comprising a measurement probe measuring probe (corresponding to sensor 1) [Fig. 3 and paragraphs 0058-0059], the measuring probe including: 
a probe housing (corresponding to carrier 3) including a first cavity (corresponding to the inner volume/space comprising supply electrolyte 8) and a second cavity (corresponding to the inner volume/space comprising supply electrolyte 11) defined therein  [Fig. 3, paragraphs 0064 and 0066]; 
a first electrolyte (supply electrolyte 8) disposed in the first cavity (inner volume/space containing supply electrolyte 8) [Fig. 3, paragraphs 0064]; 
a first electrode (7) extending into the first cavity and in contact with the first electrolyte (8) [Fig. 3, paragraphs 0008 and 0064], wherein the first electrode (7) comprises a silver element coated at least partially with a silver salt of a halide ion contained in the first electrolyte (the first electrode, 7, comprises a silver/silver chloride electrode in contact/immersed in a KCl solution contained in supply electrolyte 8) [Fig. 3, paragraphs 0008 and 0064], the silver element (7) in direct contact with the first electrolyte (8) [Fig. 3, paragraphs 0008 and 0064];

a second electrolyte (corresponding to supply electrolyte 11) disposed in the second cavity (volume/space containing supply electrolyte 11) [Fig. 3 and paragraph 0066]; 
a second electrode (10) extending into the second cavity (volume/space containing supply electrolyte 11) and in contact with the second electrolyte (the electrode 10 is immersed/in contact with the supply electrolyte 11) [Fig. 3, paragraphs 0008 and 0066]; 
a second junction (12) having reversible open and closed states (the second junction, 12, can be opened and closed) [Fig. 3, paragraphs 0068-0069, 0075 and 0077], 

a measuring electrode (see component 4 comprising lead 15) [Fig 3 and paragraph 0063]; and
a sensor circuit (corresponding to circuit composed of electrical lines 19, measuring arrangement 18 and superordinated unit 16) electrically connected to the first electrode (7), the second electrode (10) and the measuring electrode (15) [Fig. 3 and paragraphs 0063-0071], wherein the sensor circuit is configured to:
control the second junction (12) to switch between the open or closed states (the second junction is controllable between opened and closed states) [Fig. 3 and paragraph 0075]; and
determine a potential difference between the first electrode (7) and the second electrode (10) when the second junction is in the open state (the voltage measurement at the second galvanic cell, 24, which comprises the first reference half-cell, 5, and the second reference half-cell, 6, is measured) [Fig. 3, paragraphs 0071, 0075 and 0077].

Willhelm teaches a measuring probe comprising a working electrode and a counter electrode [Fig. 2 and paragraph 0027], wherein a sensor circuit includes a potentiostatic regulating circuit connected to the working electrode, the counter-electrode and a first electrode [paragraph 0027], the regulating circuit configured to generate a measurement signal that represents a current flowing between the working electrode and the counter-electrode given a predetermined voltage applied between the first electrode and the working electrode (the circuit registers the electrical current flowing through the measured medium between the counter electrode and the working electrode and sets a predetermined desired voltage between the counter electrode and the first electrode) [paragraph 0027].
Gahr and Willhelm are analogous inventions in the field of measuring probes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor of Gahr to comprise a working electrode, a counter electrode and a potentiosatic regulating circuit for the purpose of performing ampermetric or potentiometric measurements [Willhelm, paragraph 0027].
Claim 24 is is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1,219,958, Buehler in view of US 2013/0113459, Gahr et al. as applied to claims 1-6, 8, 10, 12-14, 22 and 23 above, and further in view of US 2013/0161191, Willhelm et al.
Regarding claim 24
Buehler teaches an electrochemical sensor comprising a measurement probe for electrochemical measurements (corresponding to an electrochemical measuring system) [Fig. 3 and paragraph 0001], comprising: 
a probe housing (corresponding to the vessel containing chamber 12) including a first cavity (corresponding to chamber 12) and a second cavity (corresponding to the inner volume/space within reference electrode 32) defined therein  [Fig. 3 and paragraphs 0044-0046]; 
a first electrolyte (reference electrolyte 14) disposed in the first cavity (12) [Figs. 2-3 and paragraph 0044]; 
a first electrode (corresponding to reference electrode 24 comprising a silver/silver chloride discharge element 26a) extending into the first cavity (12) and in contact with the first electrolyte (14) [Figs. 2-3 and paragraphs 0044-0046], wherein the first electrode (24) comprises a silver element coated at least partially with a silver salt of a halide ion contained in the first electrolyte (14) [paragraphs 0046 and 0051], the 
a first junction (corresponding to liquid connection 20) [Figs. 2-3 and paragraph 0045], disposed in a wall of the probe housing (defining the first cavity (12) [Figs. 2-3, paragraphs 0044-0046], the first junction (20) at least temporarily enabling electrolytic communication between the first cavity (12) and an environment of the measuring probe thereby enabling a first current flow between the first electrolyte and a medium (22) surrounding the measuring probe via the first junction (liquid connection 20 enables electrolytic contact between the reference electrolyte 14 and the measuring medium 22) [Figs. 2-3 and paragrapgs 0044-0046], the first current flow being mediated via ions as charge carriers (potential differences due to changes in salt concentration in the electrolytes) [paragraphs 0038-0044]; 
a second electrolyte (corresponding to electrolyte 28b) disposed in the second cavity (volume/space within reference electrode 32) [Fig. 3 and paragraph 0046]; 
a second electrode (corresponding to reference electrode 32 comprising a silver/silver chloride discharge element 26b) extending into the second cavity (corresponding to the inner volume/space within reference electrode 32) and in contact with the second electrolyte (28b) [Fig. 3 and paragraph 0046]; and 
a second junction (corresponding to porous plug 30b which consists of a ceramic diaphragm which is a fluid connection stablishing material exchange) separating the first cavity (12) from the second cavity (see volume/space within reference electrode 32) [paragraphs 0004, 0006 and 0049], wherein the second junction (30b) connects the second cavity (space/volume within electrode 32) to the first cavity (12) in electrolytic 
a measuring electrode (corresponding to pH-selective glass membrane) [Figs. 2-3, paragraphs 0003, 0015-0016, 0044-0046]; and 
a sensor circuit connected to the first electrode, the second electrode and the measuring electrode, wherein the sensor is configured to:
detect a potential difference between the first electrode (24) and the measuring electrode (pH-sensitive glass electrode) (the pH valye is determined from the potential difference between the pH-sensitive electrode and the first electrode 24) [paragraphs 0002, 0010, 0024, 0038 and 0042-0043];
generate a measurement signal dependent on the potential difference (pH is measured) [paragraphs 0002, 0010, 0024, 0038 and 0042-0043]; and
determine a potential difference between the first electrode (24) and the second electrode (32) [paragraphs 0037 and 0040].
Buehler does not teach the second junction having reversible open and closed states and the sensor circuit controlling the second junction to switch between the open or closed states. 

Gahr further teaches a sensor circuit (corresponding to circuit composed of electrical lines 19, measuring arrangement 18 and superordinated unit 16) [Fig. 1 and paragraphs 0067-0071], wherein the sensor circuit is electrically conductively connected to the electrodes within the sensor (see electrodes 7, 10 and 15) [Fig. 1, paragraphs 0063-0064 and 0066], and the sensor circuit configured to control the liquid junction to switch between open or closed states [paragraphs 0040-0041, 0045 and 0069].
By providing a controllable liquid junction having reversible open and closed stated and associated sensor circuit, the junction is opened only during measuring steps such that a depletion of the electrolyte supply as well as contamination can be greatly slowed thereby increasing the lifetime of the sensor [paragraph 0040].
	Buehler and Gahr are analogous invention in the field of measuring probes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor of Buehler to comprise controllable liquid junctions and a sensor circuit, as in Gahr, in order to slow down the depletion of the electrolyte supply as well as contamination thereby increasing the lifetime of the sensor [paragraph 0040].

Willhelm teaches a measuring probe comprising a working electrode and a counter electrode [Fig. 2 and paragraph 0027], wherein a sensor circuit includes a potentiostatic regulating circuit connected to the working electrode, the counter-electrode and a first electrode [paragraph 0027], the regulating circuit configured to generate a measurement signal that represents a current flowing between the working electrode and the counter-electrode given a predetermined voltage applied between the first electrode and the working electrode (the circuit registers the electrical current flowing through the measured medium between the counter electrode and the working electrode and sets a predetermined desired voltage between the counter electrode and the first electrode) [paragraph 0027].
.

Response to Arguments
Applicant’s arguments, see Remarks filed 02/26/2021, with respect to the objection to claim 13 have been fully considered and are persuasive.  The objection of claim 13 has been withdrawn. 
Applicant's arguments, see Remarks filed 02/26/2021, with respect to the rejection of claim(s) 1-6, 8, 10, 12-14 and 22-24 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
With regards to Buehler, Applicant states that Buehler discloses a pH sensor including a measuring electrode and two reference electrodes, both of which contact a reference electrolyte inside a housing of the pH sensor via porous plugs.
Applicant argues that the first reference electrode (24) is used for the conventional, regular pH measurement by measuring a potential difference between the first reference electrode (24) and a measuring electrode (4) (Buehler, ¶ [0025]). 
Applicant further argues that the reference electrode used for generating the measurement signal that represents the measurand (e.g., a pH value), e.g., the first 
In response, Examiner notes that Applicant’s arguments are not commensurate with the claims.  The claims do not set forth which of the electrodes performs the pH measurement and the validation measurements.  While claims 13 and 22 recite a sensor circuit configured to determine the measured value of a measurand based on the measurement signal, said claims are also silent with regards to the functions of each particular electrode.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, both of the reference electrodes in Buehler comprise a silver element coated with a silver salt (Buehler, paragraphs [0046-0047] and [0050]).  Said reference electrodes, 1 and 2, in direct contact with the electrolyte via the porous plugs, wherein a potential difference at least said reference electrodes is evaluated thereby generating a measurement signal based on said potential difference (Buehler, paragraph [0037]).  Buehler further teaches measuring the potential difference between the first electrode (Reference electrode 24) and the pH-sensitive glass electrode in order to determine the pH [paragraphs 0002, 0010, 0024, 0038 and 0042-0043].
Applicant argues that Buehler does not teach a first electrode comprising a silver element coated at least partly with a silver salt of a halide ion and being in direct contact 
	Examiner respectfully disagrees. Both of the reference electrodes, 24 and 32, disclosed in Buehler comprise silver/silver chloride [paragraphs 0046-0047].  Said reference electrodes, 24 and 32, being in direct contact with the electrolyte 14 via porous plugs 30a and 30b which are fluid connections stablishing material exchange [paragraphs 0004, 0006 and 0049], wherein the potential difference between the first reference electrode (24) and the pH-sensitive glass electrode is measured in order to determine the pH value which is proportional to the potential between these two electrodes [paragraphs 0002, 0035 and 0042-0043].
Applicant argues that though one of the reference half cells (6) has a controllable liquid junction (12), that junction communicates between the electrolyte (11) of its respective reference half cell (6) and the medium (2), not with the other reference half cell (5) (Gahr, ¶ [0012]). 
Applicant argues that this teaching of Gahr operates against the disclosure of Buehler and the Applicant’s claimed sensor.
Applicant further argues that the sensor (1) of Gahr includes two galvanic elements: a first galvanic element (23) including the “component with a sensor effect 4” (i.e., the measuring half cell or electrode) and the first reference half cell (5); and the second galvanic element (24) including the measuring half cell (4) and the second reference half cell (6) (Id. at [0062]). 

Applicant argues that because, in contrast to the claimed sensor and to Buehler, both reference half cells of Gahr’s sensor are in direct contact with the measured medium, the alleged “validation measurement” is in Gahr in fact a second pH measurement with a reference pH sensor that consisting of the galvanic element (24), not a comparison of reference electrode potential difference. 
Examiner respectfully disagrees. “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).
In the instant case, by providing a controllable liquid junction having reversible open and closed stated and associated sensor circuit, the junction is opened only during measuring steps such that a depletion of the electrolyte supply as well as contamination can be greatly slowed thereby increasing the lifetime of the sensor [paragraph 0040].
Further, while the embodiment depicted in Fig. 1 of Gahr, shows the second galvanic cell (24) including the measuring cell 4 and the second half-cell 6, a further embodiment shows that the second galvanic cell (24) including the first reference half 
Applicant argues that, because both Buehler and Gahr are structured differently and thus operate by different principles than each other or Applicant’s claimed sensor, neither Buehler nor Gahr disclose a sensor circuit configured to control the second junction to switch between the open or closed states and to determine a potential difference between the first and second electrodes when the second junction is in the open state.
Examiner respectfully disagrees. In the instant case, the first and second reference electrodes (24 and 32) in Buehler both comprise silver/silver chloride and are both in direct contact with the first electrolyte 14, wherein a potential difference is determined between said first and second reference electrodes.  Gahr teaches providing a controllable liquid junction having reversible open and closed states slows the depletion of the electrolyte supply as well as contamination thereby increasing the lifetime of the sensor [paragraph 0040].
Two separate tests define the scope of analogous prior art: (1) whether the art is from the same field of applicant’s endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor’s endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved. In re Klein, 647 F.3d. 1343, 1348 (Fed. Cir. 2011) (citing In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004)).  The test is NOT if the references are analogous to each other, but analogous between the reference and the instant invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,686,011, Jackle, teaches a measuring probe [see Fig. 2], comprising a first cavity (corresponding to the space/volume within 19’), a first electrolyte (21’), a first electrode (23’), a first junction (22’), a second cavity (space within vessel 30), a second electrolyte 16’, a second electrode (29’), and a second junction (24’) [Fig. 2, Abstract and Cols. 5-6].
US 2006/0070889, Ehrishmann, teaches a measuring probe [Fig. 4 and paragraph 0031], comprising a first cavity (28), a second cavity (26), a first electrolyte (6), a second electrolyte (solution within chamber 26), a first electrode (conductor element 8), a second electrode (element within chamber 26), and a first junction (12) [Fig. 4, paragraphs 0031-0033].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721